DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
A new corrected drawing in compliance with 37 CFR 1.121(d) are required in this application because in Fig. 14, element 1420, “fhte” should be “the”. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 13-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Nakayama (From IDS: US 2015/0243108).

Regarding claim 1: Nakayama teaches a method for determining a cause of a mounting failure for a component mounted on a substrate [Abstract teaches: identifies a cause of a production defect from a result of the analysis], which is performed by an electronic apparatus [¶0030 teaches: The production line monitoring device 6 is provided in a host computer (i.e. electronic apparatus), and identifies a cause of a production defect by detecting an indication of a production defect of the substrate production line 1], comprising: 
receiving an inspection result of a mounting failure for each of a plurality of first components determined by inspecting a plurality of substrates of a first type on which the plurality of first components are mounted [¶0039 teaches: defect indication detection unit 61 detects an indication of a production defect], a mounting position of each of the plurality of first components on the substrate of the first type being different to each other [¶0039 teaches: changes with time of shifts of the components Pl to P3 in the X-axis direction (i.e. mounting position being different), FIG. 4(a) shows the reference REFl, FIG. 4(b) shows the reference REF2, and FIG. 4(c) shows the reference REF3. FIG. 4 shows diagrams in which a shift XSl of the component Pl in the X-axis direction, when the component Pl is mounted on the substrates PBl to PB3, is plotted in order of mounting]; 
calculating a mounting failure rate of each of the plurality of first components using the inspection result [¶0044 teaches: A process capability index is an index that is obtained by digitizing a capacity for producing products (the substrates PBl to PB3) that satisfy quality standards.]; 

determining a cause of the mounting failure for each of the plurality of second components as at least one of a component mounting position setting error [¶0006 teaches: defect indication detection unit collects measurement information that is measured by an inspection apparatus for each reference that identifies a position on products], a mounting condition setting error according to a component type and a defect of a nozzle included in a mounter [¶0058 teaches: it is considered that the suction nozzle N2 is a cause
of a production defect], based on the mounting failure rate of each of the plurality of first components [¶0059 teaches: cause of a production defect can be identified on the basis of a process capability index (i.e. based on the mounting failure rate)].

Regarding claim 2:  the essence of the claim is taught above in the rejection of claim 1.
In addition, Nakayama teaches wherein the calculating the mounting failure rate of each of the plurality of first components comprises: 
classifying the plurality of substrates of the first type into at least one substrate of the first type in which the mounting failure for each of the plurality of first components has not occurred [¶0043 teaches: If a process capability index or an incidence of a production defect is in the standard range (YES), the procedure proceeds to Step S4. In Step S4, a production defect determination flag is turned off] and at least one substrate of the first type in which a mounting failure for each of the plurality of first components has occurred by using the inspection result [¶0043 teaches: Step S5, a production defect determination flag is turned on]; and 
[¶0044 teaches: the defect indication detection unit 61 calculates a process capability index by dividing a required standard width by 6 (six times )].

Regarding claim 3:  the essence of the claim is taught above in the rejection of claim 1.
In addition, Nakayama teaches wherein the determining the plurality of second components in which the mounting failure has occurred among the plurality of first components comprises: 
determining a plurality of components having a mounting failure rate equal to or greater than a predetermined first threshold value among the mounting failure rates of the plurality of first components [¶0049 teaches: it is assumed that a state in which the component Pl is not mounted (abnormal state) is generated one time when the component Pl is mounted ten times. In this case, an incidence of a production defect is 10%]; and 
determining the determined plurality of components as the plurality of second components [¶0049 teaches: Next, it is assumed that a state in which the component Pl is not mounted (abnormal state) is generated three times when the component Pl is mounted ten times. In this case, an incidence of a production defect is 30%.].

Regarding claim 4:  the essence of the claim is taught above in the rejection of claim 1.

classifying the plurality of first components into a plurality of first component groups according to a plurality of first component types, each of the plurality of first components being classified as one of the plurality of first component types [¶0012 teaches: information generally includes plural pieces of information for a plurality of items (kinds) (i.e. first component types)] ; 
determining a plurality of second component groups including at least one of the plurality of second components among the plurality of first component groups [¶0012 teaches: the defect cause identification unit can limit an object, which is to be analyzed, to one piece of production information for each item (kind) of the production information related to the reference when an indication of the production defect is detected]; 
comparing mounting failure rates of a plurality of third components included in each of the plurality of second component groups with each other, based on the mounting failure rate of each of the plurality of first components [¶0056 teaches: FIG. 6 shows diagrams in which the shift XS2 of the component P2 in the X-axis direction, when the component P2 is mounted on the substrates PB1 to PB3, is plotted in order of mounting for each production information related to the reference REF2]; and 
determining a cause of a mounting failure for a plurality of fourth components selected from among the plurality of second components based on the comparison result as the component mounting position setting error [¶0058 teaches: That is, it is considered that the suction nozzle N2 is a cause of a production defect].

Regarding claim 5:  the essence of the claim is taught above in the rejection of claim 4.
In addition, Nakayama teaches wherein each of the plurality of fourth components is, in one of the plurality of second component groups, a component having a mounting failure rate determined as an outlier based on the comparison result [¶0058 teaches: a shift XN2 of the suction nozzle N2 in the X-axis direction becomes smaller than a standard lower limit, which is shown by a straight line LB5 (i.e. outlier)].

Regarding claim 13:  the essence of the claim is taught above in the rejection of claim 1.
In addition, Nakayama teaches further comprising: transmitting a control signal for changing a control parameter of a mounter used to mount the plurality of first components on the substrates of the first type or a message indicating the necessity of replacement of a component included in the mounter, to the mounter based on the cause of the mounting failure for each of the plurality of second components [¶0063 teaches: For example, when the defect cause identification unit 62 determines that the suction nozzle N2 is a cause of a production defect, the defect countermeasure determination unit 63 instructs the component mounting machine 3 to exchange the suction nozzle N2].

Regarding claim 14: the claim is merely an electronic apparatus for carrying out the method of claim 1. Nakayama teaches an electronic apparatus [inspection apparatus, Abstract]. Therefore, the rejection of claim 1 applies equally as well to this claim.

Regarding claim 15: Nakayama teaches a method for determining a cause of a mounting failure for each of a plurality of components mounted on a substrate, which is performed by a [¶0030 teaches: identifies a cause of a production defect by detecting an indication of a production defect of the substrate production line 1], comprising: 
receiving a first error value of each of a plurality of first components determined by inspecting a plurality of substrates of a first type on which the plurality of first components are mounted [¶0053 teaches: the defect indication detection unit 61 turns on a production defect determination flag (i.e. first error value)], a mounting position of each of the plurality of first components on the substrate of the first type being different to each other; 
dividing the first error value of each of the plurality of first components [¶0053 teaches: stratified analysis (i.e. dividing the first error value) on the basis of production information that is related to the reference REF2 when the defect indication detection unit 61 detects an indication of a production defect, and identifies a cause of a production defect from a result of the analysis] into a second error value due to a component mounting position setting error, a third error value due to a mounting condition setting error according to a component type and a fourth error value due to a defect of a nozzle included in a mounter [¶0054 teaches: information generally includes plural pieces of information for a plurality of items (which are kinds, and are, for example, the component mounting machine 3, the component mounting head, the suction nozzle, the feeder, and the like) (for example, four component mounting machines Ml to M4 for the component mounting machine 3).];
determining a plurality of second components in which a mounting failure has occurred among the plurality of first components based on the second error value, the third error value and the fourth error value of each of the plurality of first components [¶0054 teaches: The defect cause identification unit 62 performs stratified analysis on the basis of production information that is related to the reference REF2 at which a production defect determination flag is turned on.]; and 
determining a cause of the mounting failure for each of the plurality of second components as at least one of the component mounting position setting error, the mounting condition setting error according to a component type and the defect of the nozzle included in the mounter, based on the second error value, the third error value and the fourth error value of each of the plurality of second components [¶0054 teaches: when the component P2 is mounted at the reference REF2 on the substrate PB1, a component mounting machine; and ¶0058 teaches: it is considered that the suction nozzle N2 is a cause of a production defect].

Regarding claim 19: the essence of the claim is taught above in the rejection of claim 15.
In addition, Nakayama teaches wherein the determining the plurality of second components in which the mounting failure has occurred among the plurality of first components comprises: 
determining a plurality of components in which at least one of the second error value, the third error value and the fourth error value of each of the plurality of first components is out of a predetermined first range [¶0058 teaches: Meanwhile, as shown in FIG. 6(b), a shift XN2 of the suction nozzle N2 (i.e. fourth error)  in the X-axis direction becomes smaller than a standard lower limit]; and 
determining the determined plurality of components as the plurality of second components [¶0059 teaches: determines that an indication of a production defect at the reference REF2 (i.e. second components) is caused by the suction nozzle N2.].
Regarding claim 20: the essence of the claim is taught above in the rejection of claim 15.
In addition, Nakayama teaches wherein the determining the cause of the mounting failure for each of the plurality of second components comprises: 
determining whether each of the second error value, the third error value and the fourth error value of each of the plurality of second components falls within a predetermined second range [¶0058 teaches: As shown in FIG. 6(a), the shift XH1 (curve L4) of the component mounting head Hl in the X-axis direction is in a standard range that is represented by the straight lines LT4 and LB4. Accordingly, it is considered that the component mounting head Hl is not a cause of a production defect. The same also applies to the feeder F2 (FIG. 6(c)). Meanwhile, as shown in FIG. 6(b), a shift XN2 of the suction nozzle N2 in the X-axis direction becomes smaller than a standard lower limit, which is shown by a straight line LBS, to time T2 from time T1. This state is maintained even at the time T2 or later. That is, it is considered that the suction nozzle N2 is a cause of a production defect.]; and 
determining the cause of the mounting failure for each of the plurality of second components as at least one of the component mounting position setting error, the mounting condition setting error according to a component type and the detect of the nozzle based on the determination result [¶0058 teaches: it is considered that the suction nozzle N2 is a cause of a production defect.].

Allowable Subject Matter
Claims 6-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Murakami, (US 2004/0208353) teaches a system and method for substrate inspecting;
Maenishi, (2010/0152877) teaches a system and method for mounting components on a substrate and for determining mounting conditions; and
Suzuki (US 2020/0375076) teaches a substrate processing management system for a substrate processing line including a defect tallying section to calculate a defect rate representing a rate of occurrence of substrates or components found to be defective.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485